DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and arguments filed with respect to claims 11-20 have been fully considered and are persuasive.  The previous grounds of the rejection has been withdrawn under 35 U.S.C. 101.
Applicant’s amendments and arguments filed with respect to the rejection of claims 1-30 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Pinto and Moore et al.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinto, U.S. Patent 9,306,962.


As per claim 1, it is taught by Pinto of a computer-implemented method, executed on a computing device, comprising:
gathering objects from a plurality of sources associated with a computing platform in response to a security event; the plurality of sources includes one or more of log files maintained by a SIEM system and log files maintained by one or security-relevant subsystems (sensors and log sources)(col. 4, lines 53-67 and col. 5, lines 3-30);
obtaining object information concerning one or more initial objects within a computing platform in response to the security event (col. 4, lines 49-67);
identifying an event type for the security event (col. 2, lines 48-54 and col. 3, lines 54-61); and
executing a response script (response to the event and action to take such as blocking traffic) based, at least in part, upon the event type (col. 10, lines 6-14 & 32-47).
As per claims 2, 12, and 22, it is disclosed by Pinto of further comprising: detecting the security event based upon identified suspect activity within the computing platform (col. 4, lines 49-57).
As per claims 3, 13, and 23, it is taught by Pinto wherein detecting the security event based upon identified suspect activity within the computing platform includes: establishing connectivity with a plurality of security-relevant subsystems within the computing platform (col. 4, lines 49-67).
As per claims 4, 14, and 24, it is disclosed by Pinto wherein detecting the security event based upon identified suspect activity within the computing platform further includes: monitoring the plurality of security-relevant subsystems to identify suspect activity within the computing platform (col. 4, lines 49-57).
As per claims 5, 15, and 25, it is taught by Pinto wherein the plurality of security- relevant subsystems includes one or more of: CDN (i.e., Content Delivery Network) systems; DAM (i.e., Database Activity Monitoring) systems; UBA (i.e., User Behavior Analytics) systems (applications); MDM (i.e., Mobile Device Management) systems (systems); IAM (i.e., Identity and Access Management) systems (username); DNS (i.e., Domain Name Server) systems (domain names); Antivirus systems; operating systems (operating systems); data lakes; data logs; security-relevant software applications; security-relevant hardware systems; and resources external to the computing platform (col. 4, lines 49-57 and col. 6, lines 29-37).
As per claims 6, 16, and 26, it is disclosed by Pinto wherein executing a response script (instructing a firewall to block traffic) includes: obtaining object information concerning one or more additional objects (col. 10, lines 6-14).
As per claims 7, 17, and 27, it is taught by Pinto wherein executing a response script (response to the event and action to take) includes: obtaining artifacts (log data and event information) concerning the security event (col. 10, lines 32-47).
As per claims 8, 18, and 28, it is disclosed by Pinto wherein the artifacts include one or more of: raw data (various collected data); screen shots; graphics; notes (description of event); annotations;3Appl. No.: 17/532,783Page 4 of 14 Response Dated: 23 May 2022Attorney Docket No.: 122680.00145Reply to Office Action of: 22 February 2022audio recordings; and video recordings (col. 5, line 60 through col. 6, line 3 and col. 10, lines 32-40).
As per claims 9, 19, and 29, it is taught by Pinto wherein executing a response script includes: providing suggestions to a third-party (firewall) concerning a remedial action to be taken by the third-party in response to the security event (col. 10, lines 6-14).
As per claims 10, 20, and 30, it is disclosed by Pinto wherein executing a response script includes: executing a remedial action (response to the event and action to take such as blocking traffic) in response to the security event (col. 10, lines 6-14 & 32-47).
As per claim 11, it is taught by Pinto of a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: gathering objects from a plurality of sources associated with a computing platform in response to a security event; the plurality of sources includes one or more of log files maintained by a SIEM system and log files maintained by one or security-relevant subsystems (sensors and log sources)(col. 4, lines 53-67 and col. 5, lines 3-30);
obtaining object information concerning one or more initial objects within a computing platform in response to the security event (col. 4, lines 49-67);
identifying an event type for the security event (col. 2, lines 48-54 and col. 3, lines 54-61); and
executing a response script (response to the event and action to take such as blocking traffic) based, at least in part, upon the event type (col. 10, lines 6-14 & 32-47).
As per claim 21, it is disclosed by Pinto of a computing system including a processor and memory configured to perform operations comprising:
gathering objects from a plurality of sources associated with a computing platform in response to a security event; the plurality of sources includes one or more of log files maintained by a SIEM system and log files maintained by one or security-relevant subsystems (sensors and log sources)(col. 4, lines 53-67 and col. 5, lines 3-30);
obtaining object information concerning one or more initial objects within a computing platform in response to the security event (col. 4, lines 49-67);
identifying an event type for the security event (col. 2, lines 48-54 and col. 3, lines 54-61); and
executing a response script (response to the event and action to take such as blocking traffic) based, at least in part, upon the event type (col. 10, lines 6-14 & 32-47).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al, U.S. Patent 10,333,898.

As per claim 1, it is taught of a computer-implemented method, executed on a computing device, comprising:
gathering objects from a plurality of sources associated with a computing platform in response to a security event; the plurality of sources includes one or more of log files maintained by a SIEM system and log files maintained by one or security-relevant subsystems (col. 6, lines 29-33 & 48-56 and col. 7, lines 23-30 & 37-48);
obtaining object information concerning one or more initial objects within a computing platform in response to the security event (col. 6, lines 29-33 & 48-56 and col. 23, lines 32-39);
identifying an event type for the security event (col. 7, lines 6-10 & 37-48); and
executing a response script (remedial action) based, at least in part, upon the event type (col. 8, lines 36-41).
As per claim 11, it is taught of a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising:
gathering objects from a plurality of sources associated with a computing platform in response to a security event; the plurality of sources includes one or more of log files maintained by a SIEM system and log files maintained by one or security-relevant subsystems (col. 6, lines 29-33 & 48-56 and col. 7, lines 23-30 & 37-48);
obtaining object information concerning one or more initial objects within a computing platform in response to the security event (col. 6, lines 29-33 & 48-56 and col. 23, lines 32-39);
identifying an event type for the security event (col. 7, lines 6-10 & 37-48); and
executing a response script (remedial action) based, at least in part, upon the event type (col. 8, lines 36-41).
As per claim 21, it is disclosed of a computing system including a processor and memory configured to perform operations comprising:
gathering objects from a plurality of sources associated with a computing platform in response to a security event; the plurality of sources includes one or more of log files maintained by a SIEM system and log files maintained by one or security-relevant subsystems (col. 6, lines 29-33 & 48-56 and col. 7, lines 23-30 & 37-48);
obtaining object information concerning one or more initial objects within a computing platform in response to the security event (col. 6, lines 29-33 & 48-56 and col. 23, lines 32-39);
identifying an event type for the security event (col. 7, lines 6-10 & 37-48); and
executing a response script (remedial action) based, at least in part, upon the event type (col. 8, lines 36-41).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murphy et al, US 2019/0379705 is an earlier related teaching by the Applicant that discloses of related claimed subject matter, see paragraph 0116.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



















/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431